Citation Nr: 0723560	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  04-21 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
cervical spine disability with traumatic arthritis.

2.  Entitlement to an initial rating in excess of 10 percent 
for paresthesia of the left upper extremity.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from May 1966 to March 1968.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions, dated in July 2003 and 
January 2006.


FINDINGS OF FACT

1.  The veteran's cervical spine disability with traumatic 
arthritis, manifested primarily by complaints of pain; 
flexion to at least 25 degrees; and a combined range of 
motion of at least 155 degrees, is productive of no more than 
moderate impairment.

2.  Since July 2, 2004, the date service connection became 
effective, the veteran's paresthesia of the left upper 
extremity has been productive of no more than mild 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 20 
percent for cervical spine disability with traumatic 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40 - 
4.42, 4.45, 4.71a, Diagostic Code 5010, 5290, 5293 (2002) 
(revised effective September 26, 2003, now codified at 
38 C.F.R. § 5242, 5243 (2006)).  

2.  The criteria for an initial rating in excess of 10 
percent for paresthesia of the left upper extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagostic Code 8715 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
for increased ratings for his service-connected cervical 
spine disability and for his service-connected paresthesia of 
the left upper extremity.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

In letters, dated in May 2003 and January 2006, the RO 
informed the veteran that in order to establish an increased 
rating for a particular service-connected disability, the 
evidence had to show that such disability had gotten worse.

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence that was of 
record and was not of record that was necessary to 
substantiate the veteran's claims; (2) the information and 
evidence that VA would seek to provide, such as records held 
by Federal agencies; (3) the information and evidence that 
the veteran needed to provide, such as employment records and 
records of his treatment by private health care providers; 
and (4) the need to furnish VA any other information or 
evidence in the veteran's possession that pertained to his 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the RO granted the veteran time to develop the record.  

The veteran and his representative submitted argument in 
support of the veteran's appeal, and the RO received evidence 
reflecting the veteran's treatment by VA from April 2002 
through May 2003.  

In June 2003 and July 2004, during the course of the appeal, 
the veteran was also examined by VA to determine the extent 
of impairment attributable to the disabilities affecting his 
cervical spine and left upper extremity.  

Finally, the RO informed the veteran of his right to have a 
hearing in association with his appeal.  However, to date, he 
has declined to exercise that right.  

In light of the foregoing, the Board finds that the veteran 
has had ample opportunity to participate in the development 
of his appeal.  Such opportunity prevents the possibility of 
prejudice toward the veteran and ensures the essential 
fairness of the decision.

In evaluating this appeal, the Board is aware of the need to 
notify the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if the 
claimed benefits are granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In this case, such 
notification was accomplished in March 2006.

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim for increased ratings for 
cervical spine disability or for disability of the left upper 
extremity.  It appears that all relevant evidence identified 
by the veteran has been obtained and associated with the 
claims folder.  Indeed, he has not identified any outstanding 
evidence (that has not been sought by VA), which could be 
used to support either claim.  Therefore, there is no 
reasonable possibility that further development would lead to 
any additional relevant evidence.  

As such, further action is unnecessary in order to meet VA's 
statutory duty to assist the veteran in the development of 
his claim for an increased ratings for disabilities of the 
cervical spine or left upper extremity.  See, e.g., Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant are to be 
avoided).  Accordingly, the Board will proceed to the merits 
of the appeal.  

II.  The Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Code's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2006).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional 
loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups.  
38 C.F.R. § 4.40.  Consideration must also be given to 
weakened movement, excess fatigability, and incoordination, 
as well as the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10, 4.45. 



1.  The Cervical Spine

Traumatic arthritis, established by X-ray findings, is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

When the veteran filed his claim for an increased rating, a 
20 percent rating was warranted for moderate limitation of 
motion of the cervical spine, while a 30 percent rating was 
warranted for severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2002).

Potentially applicable in evaluating the veteran's cervical 
spine disability was 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Under that code, cervical intervertebral disc syndrome 
(degenerative disc disease) was rated either on the total 
duration of incapacitating episodes over the previous 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.  

A 20 percent rating was warranted for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating 
was warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.

For the purpose of evaluations under Diagnostic Code 5293, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities were to be separately evaluated using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2). 

If intervertebral disc syndrome was present in more than one 
spinal segment, provided that the effects in each spinal 
segment were clearly distinct, each segment was to be 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or on the basis of incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3). 

Effective September 26, 2003, VA revised the rating schedule 
with respect to evaluating the veteran's cervical 
disability.  68 Fed. Reg. 51454 - 51456 (August 27, 2003).  

Under the revised regulations, arthritis of the cervical 
spine is evaluated on the basis of the following general 
rating formula (codified as revised at 38 C.F.R. § 4.71a, 
Diagnostic Code 5242):  

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.

A 20 percent rating is warranted when forward flexion of the 
cervical spine is greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, there is 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis

A 30 percent rating is warranted when flexion of the cervical 
spine is 15 degrees or less or when there is favorable 
ankylosis of the entire cervical spine.

Under the revisions effective September 26, 2003, 
intervertebral disc syndrome of the cervical spine is to be 
rated in one of two ways:  either on the basis of the 
foregoing general rating formula or on the basis of the total 
duration of incapacitating episodes.  Codified as revised at 
38 C.F.R. § 4.71a, Diagnostic Code 5243. 

In considering the changes, effective September 26, 2003, the 
Board notes that the regulations no longer require the 
orthopedic and neurologic manifestations to be evaluated 
separately and the combined.  Rather, any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, are to 
be evaluated under an appropriate Diagnostic Code.  General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  General Rating Formula for Diseases and 
Injuries of the Spine, Note (5).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  

The Board will therefore evaluate the veteran's service-
connected spine disability under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.A. § 5110(g) (West 
2002); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 
117 (1997).  

The Board provided the veteran with the new regulatory 
criteria in the Statement of the Case and in the Supplemental 
Statement of the Case.  The veteran's representative 
submitted additional argument on his behalf in May 2006 and 
July 2007.  Therefore, there is no prejudice to the veteran 
in the Board adjudicating the claim.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).

In the case of the veteran's cervical spine disability, 
entitlement to compensation has already been established.  
Therefore, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board has reviewed all evidence of record 
pertaining to the history of the veteran's service-connected 
cervical spine disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Recent treatment records, such as those from VA dated in May 
2003, show that the veteran has complained of neck pain.  
Although there have been minimal objective findings of 
associated disability, VA examined the veteran on two 
occasions to determine the extent of impairment attributable 
to his service-connected cervical spine disorder.

In addition to complaints of pain, such examinations showed 
that the veteran's cervical spine disorder is manifested 
primarily by limitation of motion.  While he is reportedly 
unable to extend his neck past the neutral position, he does 
not demonstrate ankylosis of the entire cervical spine.  He 
can perform forward flexion to at least 25 degrees and 
demonstrates a total range of motion of cervical spine motion 
of 155 degrees.  Despite his limitations, the veteran does 
not meet the criteria for a rating in excess of 20 percent 
under the old or new criteria.

Indeed, there is no competent evidence of record that his 
limitation of motion is anymore than moderate in degree.  
Moreover, there is an competent evidence of incapacitating 
episodes over the previous 12 months, nor is there any 
competent evidence of associated neurologic impairment.  In 
this regard, the Board notes that paresthesia of his left 
upper extremity has been separately rated and will be 
discussed below.  As such, it is not for consideration in 
evaluation the veteran's service connected cervical spine 
disability.  

Although the veteran now complains of exacerbations 4 to 5 
times a week, the treatment records do not reflect those 
complaints.  Rather, the preponderance of the evidence shows 
that his upper extremity strength is 5/5, bilaterally, with 
no findings of muscle atrophy, excess fatigability, or 
incoordination.  There is also no competent evidence of any 
associated swelling, deformity, skin discoloration, heat, 
muscle spasms, or impaired sensation or reflexes.  Indeed, 
the veteran does not wear a brace or other form of neck 
support.  He continues to work a forty hour week at the Post 
Office, and the latest VA examination shows that his cervical 
spine disability does not impair his ability perform 
activities of daily living.  Accordingly, the Board finds no 
competent evidence of any increase in the level of disability 
caused by the veteran's service-connected cervical spine 
disorder.

Absent such evidence, the primary manifestations of the 
veteran's cervical spine disability do not meet or more 
nearly approximate the criteria for a schedular rating in 
excess of the currently assigned 20 percent.  Accordingly, 
the claim for an increased evaluation is denied.  

2.  The Left Upper Extremity

The veteran also contends that the 10 rating for his service-
connected paresthesia of the left upper extremity does not 
adequately reflect the level of impairment caused by that 
disorder.  

In its January 2006 rating action, the RO granted the 
veteran's claim for service connection for paresthesia of the 
left upper extremity, secondary to his service-connected 
cervical spine disability.  38 C.F.R. § 3.310(a) (2005).  The 
RO assigned a 10 percent evaluation, effective July 2, 2004.  
That action constituted an initial rating award.  

When an initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999). 

In evaluating impairment of the upper extremities, it is 
often important to determine the veteran's major or dominant 
upper extremity.  Impairment of a major upper extremity can 
frequently result in a rating higher than that assignable for 
impairment of the minor upper extremity.  38 C.F.R. § 4.69.

In this case, the veteran is right handed.  Thus, his 
service-connected left arm is considered his minor upper 
extremity.  

The veteran's left upper extremity disability is rated as 
neuralgia of the median nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8715.  A 10 percent rating is warranted for 
mild neuralgia of the median nerve, either arm, while a 20 
percent rating is warranted for moderate neuralgia of the 
median nerve of the minor upper extremity.  

Although the veteran reportedly experiences cervical spine 
pain and tingling radiating down his left arm, there is no 
competent evidence that such manifestations are productive of 
any more than mild impairment.  Rather, the preponderance of 
the objective evidence of record shows that the veteran's 
strength, motor skills, sensation, and reflexes are 
essentially normal.  It must further be emphasized that he 
does not wear any type of assistive device and that he 
continues to work full time.   In fact, the latest VA 
examination shows that he does not have any difficulty in 
performing his ordinary activities of daily living.  

Absent such evidence, the veteran cannot meet or more 
approximate the criteria for a rating in excess of 10 percent 
for paresthesia of the left upper extremity.  Accordingly, 
that claim for an increased rating is also denied.

In arriving at this decision, the Board has considered the 
possibility of staged ratings noted in Fenderson.  However, 
the evidence of record shows that the manifestations of his 
service-connected paresthesia of the left upper extremity 
have been generally consistent since July 2, 2004, the date 
that service connection and the current rating became 
effective.  Accordingly, there is no basis to invoke the 
principle of staged ratings. 


ORDER

A rating in excess of 20 percent for cervical spine 
disability with traumatic arthritis is denied.

An initial rating in excess of 10 percent for paresthesia of 
the left upper extremity is denied.



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


